

THIRTEENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE


This Thirteenth Amendment to Consolidated Amended and Restated Master Lease
(this “Amendment”) is executed and delivered as of August 1, 2013 by and between
STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of
which is 200 International Circle, Suite 3500, Hunt Valley, MD 21030, and
DIVERSICARE LEASING CORP., a Tennessee corporation, the address of which is 1621
Galleria Boulevard, Brentwood, TN 37027.
RECITALS:


A.    Lessee has executed and delivered to Lessor a Consolidated Amended and
Restated Master Lease dated as of November 8, 2000, but effective as of October
1, 2000, as amended by a First Amendment to Consolidated Amended and Restated
Master Lease dated as of September 30, 2001, a Second Amendment to Consolidated
Amended and Restated Master Lease dated as of June 15, 2005, a Third Amendment
to Consolidated Amended and Restated Master Lease dated as of October 20, 2006,
a Fourth Amendment to Consolidated Amended and Restated Master Lease dated as of
April 1, 2007, a Fifth Amendment to Consolidated Amended and Restated Master
Lease dated as of August 10, 2007, a Sixth Amendment to Consolidated Amended and
Restated Master Lease dated as of March 14, 2008, a Seventh Amendment to
Consolidated Amended and Restated Master Lease dated as of October 24, 2008, an
Eighth Amendment to Consolidated Amended and Restated Master Lease dated as of
March 31, 2009, a Ninth Amendment to Consolidated Amended and Restated Master
Lease dated as of May 5, 2009, a Tenth Amendment to Consolidated Amended and
Restated Master Lease dated as of September 8, 2009, and a Eleventh Amendment to
Consolidated Amended and Restated Master Lease dated as of April 18, 2011, and a
Twelfth Amendment to Consolidated Amended and Restated Master Lease dated as of
January 22, 2013 (collectively, the “Existing Master Lease”) pursuant to which
Lessee leases from Lessor certain healthcare facilities.
B.    Lessor, certain Affiliates of Lessor listed on Exhibit A (the “New Lessor
Entities”), and parties listed on Exhibit B (the “New Tenant Entities”) to this
Amendment have entered into an Agreement to Enter into Master Lease dated as of
the date of this Amendment, pursuant to which certain of the New Tenant Entities
shall execute and deliver to the New Lessor Entities a Master Lease (the “New
Master Lease”) covering the eleven (11) Facilities located in Arkansas and
listed on Exhibit C to this Amendment (the “Arkansas Facilities”).
C.    Lessor and Lessee desire to terminate the Existing Master Lease as to the
Arkansas Facilities, and, effective as of such termination, to reduce the
Non-Texas Base Rent by Five Million Dollars ($5,000,000), all on the terms and
conditions of this Amendment.
D.    Concurrently with the execution of this Amendment, Lessor, Lessee and the
New Tenant Entities are entering into that certain Agreement to Fund Certain
Improvements (the “Agreement to Fund”), pursuant to which Lessor and Lessee will
fund the “Approved Improvements” (as defined in the Agreement to Fund).
NOW THEREFORE, the parties agree as follows:
1.Definitions. Any capitalized term used but not defined in this Amendment will
have the meaning assigned to such term in the Master Lease. From and after the
date of this Amendment, each reference in the Existing Master Lease or the other
Transaction Documents to the “Lease” or “Master Lease” means, as applicable, the
Existing Master Lease as modified by this Amendment.
2.    Termination as to Arkansas Facilities. Effective as of, and conditioned
upon, the occurrence of the “Commencement Date” under the New Master Lease (the
“New Lease Commencement”), (a) the Master Lease is terminated as to the Arkansas
Facilities, and only as to the Arkansas Facilities; and (b) Exhibits A-5, A-6,
A-8, A-9, A-10, A-11, A-12, A-13, A-14, A-15, and A-16 of the Master Lease are
amended and restated in its entirety as follows:


Exhibit A-5, A-6, A-8, A-9, A-10, A-11, A-12, A-13, A-14, A-15, and A-16


Intentionally Omitted.


Effective as of, and conditioned upon, the occurrence of the New Lease
Commencement, Lessee shall be and hereby is released from any further
obligations first arising under the Master Lease from and after the New Lease
Commencement Date as to the Arkansas Facilities. Notwithstanding the foregoing,
the obligations of Lessee under the Master Lease with respect to matters first
arising prior to the New Lease Commencement shall survive the termination of the
Master Lease as to the Arkansas Facilities. Lessee acknowledges and agrees that
the New Lessors, as successors in interest to Lessor, are also indemnified
parties under Section 21.1 of the Master Lease; subject, however, to the
exclusions for the gross negligence or willful misconduct, and the indemnity
obligations, of the Lessor under Section 21.1 of the Master Lease. In addition,
Lessor hereby releases Lessee of its obligations under Section 9.1.5 of the
Master Lease with respect to any Approved Improvements to the extent funds are
disbursed by Lessor (or the New Lessors) pursuant to the Agreement to Fund;
provided, however, that such release is limited to the scope of work approved by
Lessor (or the New Lessor) in connection with such Approved Improvement.


3.    Non-Texas Base Rent Reduction. Lessor and Lessee acknowledge and agree
that, from and after the date of this Amendment, Lessor shall have no further
obligation to fund the Improvement Allowance under the Existing Master Lease the
with respect to the Non-Texas Facilities. Effective as of, and conditioned upon,
the New Lease Commencement, the definition of Non-Texas Base Rent is hereby
amended and restated in its entirety as follows:
Non-Texas Base Rent:


(A)     During the Initial Term, the Non-Texas Base Rent shall be:
(1)    For period prior to the New Lease Commencement, the Non-Texas Base Rent
as set forth in the Existing Master Lease;
(2)    For the period from the New Lease Commencement thru September 30, 2013,
the monthly sum of One Million One Hundred Eight Thousand Five Hundred Sixty
Five and 19/100 Dollars ($1,108,565.19), which on an annual basis would be
Thirteen Million Three Hundred Two Thousand Seven Hundred Eighty Two and 32/100
Dollars ($13,302,782.32) (the “2013 Annual NTBR”);
(3)     For the Lease Year commencing on October 1, 2013, the product of the
2013 Annual NTBR and One Hundred Three Percent (103%);
(4)    For each of the each of the remaining Lease Years of the first Renewal
Term, the product of the Non-Texas Base Rent during the previous Lease Year and
and One Hundred Three Percent (103%).


Under no circumstances will the Non-Texas Base Rent in any Lease Year be less
than the Non-Texas Base Rent during the preceding Lease Year.
(B)    During the second Renewal Term, the Non-Texas Base Rent shall be:
(1)    For the first Lease Year of the second Renewal Term, the greater of
(a) the product of the Non-Texas Base Rent during the last Lease Year of the
Initial Term and One hundred Three percent (103%), and (b) the Fair Market Rent
for the Facilities other than the Texas Facilities on the first day of such
Renewal Term as agreed upon by Lessor and Lessee, or, if prior to the
commencement of the Renewal Term they are unable to agree, as determined by an
appraisal pursuant to Article XXXII of this Lease; provided, however, that the
Non-Texas Base Rent for the first Lease Year of the second Renewal Term shall
not exceed one hundred ten percent (110%) of the Non-Texas Base Rent for the
Lease Year immediately preceding the commencement of the second Renewal Term;
and
(2)    For each of the second (2nd) through the twelfth (12th) Lease Years
during the second Renewal Term, the lesser of (i) the Non-Texas Base Rent for
the first (1st) Lease Year of the second Renewal Term, increased by a percentage
equal to two (2) times the percentage increase in the CPI (if positive) from the
commencement date of the second Renewal Term to the Adjustment Date in each of
the second (2nd) through twelfth (12th) Lease Years, as applicable
(the “Adjustment Date”), and (ii) the product of the Non-Texas Base Rent during
the first (1st) Lease Year of the second Renewal Term and the following factor:
Lease Year During
Second Renewal Term


Applicable Factor
2
1.030
3
1.061
4
1.093
5
1.126
6
1.159
7
1.194
8
1.230
9
1.267
10
1.305
11
1.344
12
1.384



Under no circumstances will the Non-Texas Base Rent in any Lease Year during the
Renewal Term be less than the Non-Texas Base Rent during the preceding Lease
Year.
4.    Proceeds to Lessor; OTA; No Prorations with Lessor. All proceeds from the
lease of the Arkansas Facilities shall be paid to Lessor. Lessee shall enter
into an operations transfer agreement in form and substance reasonably
acceptable to Lessee with the new operators of the Arkansas Facilities providing
for the proration of revenues and expenses. The operations transfer agreement
shall also include such indemnities from and in favor of Lessee as may be
customarily included in transactions of this type in form and substance
reasonably acceptable to Lessee. Lessee shall prorate all Impositions pursuant
to the operations transfer agreement and such proration shall be in full
satisfaction of the Lessee’s and Lessor’s obligation to prorate such Impositions
pursuant to Section 4.3 of the Master Lease.
5.    Schedule 1 to Amended and Restated Security Agreement. Effective as of,
and conditioned upon, the New Lease Commencement, Schedule 1 to the Amended and
Restated Security Agreement between Lessee, as debtor, and Lessor, as secured
party, is hereby amended and restated by Schedule 1 to this Amendment. After the
occurrence of the New Lease Commencement, Lessor will file or record any UCC-3
termination statements necessary to terminate, release or amend, as applicable,
any UCC-1 financing statements to extent such financing statements cover the
Arkansas Facilities.
6.    Representations and Warranties of Lessee. Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Amendment; and (ii) the execution of this Amendment does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected.
7.    Expenses of Lender. Lessee shall pay all reasonable expenses of Lessor
incurred in connection with this Amendment, including reasonable attorneys fees
and expenses.
8.    Execution and Counterparts. This Amendment may be executed in any number
of counterparts, each of which, when so executed and delivered, shall be deemed
to be an original, but when taken together shall constitute one and the same
Amendment.
9.    Headings. Section headings used in this Amendment are for reference only
and shall not affect the construction of the Amendment.
10.    Enforceability. Except as expressly and specifically set forth herein,
the Existing Master Lease remains unmodified and in full force and effect. In
the event of any discrepancy between the Existing Master Lease and this
Amendment, the terms and conditions of this Amendment will control and the
Existing Master Lease is deemed amended to conform hereto.
[SIGNATURE PAGES AND ACKNOWLEDGEMENTS FOLLOW]


LESSOR:


STERLING ACQUISITION CORP.,
a Kentucky corporation




By:/s/Daniel J. Booth                    
Name:    Daniel J. Booth
Title:    Chief Operating Officer




STATE OF MARYLAND    )

COUNTY OF BALTIMORE    )


This instrument was acknowledged before me on the 1 day of August, 2013, by
Daniel J. Booth, the COO of STERLING ACQUISITION CORP., a Kentucky corporation,
on behalf of said company.


                                                    
Notary Public, Baltimore County, MD
My commission expires:             




LESSEE:


DIVERSICARE LEASING CORP.,
a Tennessee corporation




By:    /s/James R. McKnight, Jr.    
Name:    James R. McKnight, Jr.    
Title:    EVP & CFO            
    


STATE OF TENNESSEE        )
                        
COUNTY OF WILLIAMSON    )


This instrument was acknowledged before me on the 1st day of August, 2013, by
James R. McKnight, Jr., the EVP & CFO of DIVERSICARE LEASING CORP., a Tennessee
corporation, on behalf of said company




                                                    
Notary Public, Tenn. County, Williamson
My commission expires:             


 




The undersigned hereby consent to the transactions contemplated by this
Amendment to ratify and affirm their respective Guaranties, Pledge Agreements,
Security Agreements, Subordination Agreements and other Transaction Documents,
and acknowledge and agree that the performance of the Master Lease and
obligations described therein are secured by their Guaranties, Pledge
Agreements, Security Agreement, Subordination Agreement and other Transaction
Documents on the same terms and conditions in effect prior to this Amendment.
DIVERSICARE HEALTHCARE SERVICES, INC., a Delaware corporation f/k/a Advocat,
Inc.






By:    /s/James R. McKnight, Jr.    
Name:    James R. McKnight, Jr.    
Title:    EVP & CFO            






STATE OF TENNESSEE         )


COUNTY OF WILLIAMSON    )


The foregoing instrument was acknowledged before me this 1st day of August,
2013, by James R. McKnight, Jr., who is EVP & CFO of Diversicare Healthcare
Services, INC., a Delaware corporation f/k/a Advocat, Inc, on behalf of the
corporation, who acknowledged the same to be his or her free act and deed and
the free act and deed of the corporation.




                            
Notary Public, Tenn. County, Williamson
My Commission Expires:                 


 


 


DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation






By:    /s/James R. McKnight, Jr.    
Name:    James R. McKnight, Jr.    
Title:    EVP & CFO            






STATE OF TENNESSEE         )


COUNTY OF WILLIAMSON    )


The foregoing instrument was acknowledged before me this 1st day of August,
2013, by James R. McKnight, Jr., who is EVP & CFO of DIVERSICARE MANAGEMENT
SERVICES CO., a Tennessee corporation, on behalf of the corporation, who
acknowledged the same to be his or her free act and deed and the free act and
deed of the corporation.




                            
Notary Public, Tenn. County, Williamson
My Commission Expires:                 




 
 
 


ADVOCAT FINANCE INC.,
a Delaware corporation






By:    /s/James R. McKnight, Jr.    
Name:    James R. McKnight, Jr.    
Title:    EVP & CFO            


STATE OF TENNESSEE         )


COUNTY OF WILLIAMSON    )


The foregoing instrument was acknowledged before me this 1st day of August,
2013, by James R. McKnight, Jr., who is EVP & CFO of ADVOCAT FINANCE INC., a
Delaware corporation, on behalf of the corporation, who acknowledged the same to
be his or her free act and deed and the free act and deed of the corporation.




                            
Notary Public, Tenn. County, Williamson
My Commission Expires:                 


 


 
 


STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation






By:    /s/James R. McKnight, Jr.    
Name:    James R. McKnight, Jr.    
Title:    EVP & CFO            






STATE OF TENNESSEE         )


COUNTY OF WILLIAMSON    )


The foregoing instrument was acknowledged before me this 1st day of August,
2013, by James R. McKnight, Jr., who is EVP & CFO of STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation, on behalf of the corporation, who
acknowledged the same to be his or her free act and deed and the free act and
deed of the corporation.




                            
Notary Public, Tenn. County, Williamson
My Commission Expires:                 




 
 


DIVERSICARE TEXAS I, LLC




By:    /s/James R. McKnight, Jr.    
Name:    James R. McKnight, Jr.    
Title:    EVP & CFO            




DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC
DIVERSICARE TREEMONT, LLC


BY:    DIVERSICARE TEXAS I, LLC,
its sole member




By:    /s/James R. McKnight, Jr.    
Name:    James R. McKnight, Jr.    
Title:    EVP & CFO            




STATE OF TENNESSEE         )


COUNTY OF WILLIAMSON     )


The foregoing instrument was acknowledged before me this 1st day of August,
2013, by James R. McKnight, Jr., who is EVP & CFO of DIVERSICARE TEXAS I, LLC,
on behalf of itself and as the sole member of each of DIVERSICARE BALLINGER,
LLC, DIVERSICARE DOCTORS, LLC, DIVERSICARE ESTATES, LLC, DIVERSICARE HUMBLE,
LLC, DIVERSICARE KATY, LLC, DIVERSICARE NORMANDY TERRACE, LLC, and DIVERSICARE
TREEMONT, LLC, each a Delaware limited liability company, on behalf of the
limited liability companies, who acknowledged the same to be his or her free act
and deed and the free act and deed of the limited liability companies.




                            
Notary Public, Tenn. County, Williamson
My Commission Expires:                 
  


New Lessor Entities




To be formed subsidiaries of Omega Healthcare Investors, Inc. expected to be
named as follows:


OHI Asset (AR) Malvern, LLC
OHI Asset (AR) Ash Flat, LLC
OHI Asset (AR) Conway, LLC
OHI Asset (AR) Des Arc, LLC
OHI Asset (AR) Hot Springs, LLC
OHI Asset (AR) Camden, LLC
OHI Asset (AR) Pocahontas, LLC
OHI Asset (AR) Mena, LLC
OHI Asset (AR) Sheridan, LLC
OHI Asset (AR) Walnut Ridge, LLC




New Tenant Entities


Southern Administrative Services, LLC
Polk Operations, LLC
Camden Operations, LLC
Faulkner Operations, LLC
Pines Operations, LLC
Garland Operations, LLC
Prairie Operations, LLC
Sharp Operations, LLC
Lawrence Operations, LLC
Randolph Operations, LLC
Grant Operations, LLC
Hot Spring Operations, LLC
Each an Arkansas limited liability company






Arkansas Facilities


1.    
Arbor Oaks Health & Rehab Center (Stillmeadow)
105 Russellville Road, Route 2, Highway 67 South
Malvern
Hot Spring
AR
72104
2.    
Ash Flat Nursing & Rehab Center
66 Ozbirn Lane
Ash Flat
Sharp
AR
72513
3.    
Conway Health & Rehab Center (Faulkner)
2603 Dave Ward Drive
Conway
Faulkner
AR
72032
4.    
Des Arc Nursing & Rehab Center
2216 West Main, P.O. box 143B
Des Arc
Prairie
AR
72040
5.    
Garland Nursing & Rehab Center and Apts.
610 Carpenter Dam Road
Hot Springs
Garland
AR
71901
6.    
Ouachita Nursing /Pine Manor Apts.
1411 Country Club Road
Camden
Ouachita
AR
71701
7.    
Pocahontas Nursing & Rehab Center
105 Country Club Road
Pocahontas
Randolph
AR
72455
8.    
Rich Mountain Nursing & Rehab Center
306 Hornbeck
Mena
Polk
AR
71953
9.    
Sheridan Nursing & Rehab Center
113 South Briarwood Drive
Sheridan
Grant
AR
72150
10.    
The Pines Nursing & Rehab Center
524 Carpenter Dam Road
Hot Springs
Garland
AR
71901
11.    
Walnut Ridge Nursing & Rehab Center
1500 West Main
Walnut Ridge
Lawrence
AR
72476



1.    
Best Care, Inc.
2159 Dogwood Ridge
Wheelersburg
Scioto
OH
45694
2.    
Boone Health Care Center, Inc.
Lick Creek Road, P.O. Box 605
Danville
Boone
WV
25053
3.    
Boyd Nursing and Rehab Center
12800 Princeland Drive
Ashland
Boyd
KY
41102
4.    
Canterbury Health Center
1720 Knowles Road
Phoenix City
Russell
AL
36867
5.    
Carter Nursing & Rehab Center
250 McDavid Boulevard, P.O. Box 904
Grayson
Carter
KY
41143
6.    
Elliott Nursing & Rehab Center
Howard Creek Road, P.O. Box 694, Route 32 East
Sandy Hook
Elliott
KY
41171
7.    
Hardee Manor Care Center
401 Orange Place
Wauchula
Hardee
FL
33873
8.    
Laurel Manor Health Center
902 Buchanan Road, P.O. Box 505
New Tazewell
Claiborne
TN
37825
9.    
Laurel Nursing & Rehab Center
HC 75, Box 153, Clinic Road
Ivydale
Clay
WV
25113
10.    
Lynwood Nursing Home
4164 Halls Mill Road
Mobile
Mobile
AL
36693
11.    
Manor House of Dover
537 Spring Street, P.O. Box 399
Dover
Stewart
TN
37058
12.    
Mayfield Rehab and Special Care Center
200 Mayfield Drive
Smyrna
Rutherford
TN
37167
13.    
Northside Health Care
700 Hutchins Ave
Gadsden
Etowah
AL
35901
14.    
South Shore Nursing & Rehab Center
James Hannah Drive, P.O. box 489
South Shore
Greenup
KY
41175
15.    
West Liberty Nursing & Rehab Center
774 Liberty Road, P.O. Box 219, Route 5 Wells Hill
West Liberty
Morgan
KY
41472
16.    
Westside Health Care Center
4320 Judith Lane
Huntsville
Madison
AL
35805
17.    
Wurtland Nursing & Rehab Center
100 Wurtland Avenue, P.O. Box 677
Wurtland
Greenup
KY
41144




Derwent – 8.1.13    1